DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled December 13, 2021 have been entered. Claims 34-41, 43-47, 49-52, and 54-60 are currently pending. Claims 34, 38, 43, and 50 have been amended. 
Response to Arguments and Declaration
The Examiner appreciates the applicant’s declaration. In short applicant primarily seems to be arguing that Drobish cannot function in same manner as applicant’s catheter due to active vs passive transport mechanism; however, these are not claimed and go beyond the scope of the claim. Additionally, while Drobish states the use of diffusion, he also allows for a manual pump via a syringe in order to deliver the fluid which would create a positive pressure. Outside of using the term pump the claims do not require a set pressure, flow rate, or specific delivery time. Drobish appears to meet the structural limitations and therefor able to function in the same manner. 
Secondly, regarding the grooves, applicant’s claim is open ended and therefore the grooves of Drobish do not present a problem. The grooves prevent adhesion between the catheter body and sleeve. While applicant states his continuous effluxing makes the grooves unnecessary, the grooves do appear to interfer with the ability to allow for fluid movement or catheter function rather they would provide a back-up system should the pump malfunction by preventing the sleeve from adhering to catheter body. 
Examiner understands the applicant to be firstly arguing that Drobish fails to inherently teach fluid “continuous delivery” from the sleeve connected to the instillation lumen. Applicant has now defined the term continuous refers to when the fluid is instilled in the catheter. Respectfully, Drobish teaches a fluid medication administration; therefor, the fluid will be delivered continuously during said administration. The term continuous is still broad; therefore, the delivery may be continuous over a short period of time but not necessarily continuous from placement to removal of catheter as applicant might be trying to claim. Additionally, Applicant’s paragraph [0010] discloses effluxing a drug which is the same use that Drobish allows for (Drobish Col 5 lines 50-58). Applicant’s paragraph [0045] provides an example of a four to six hour of continuous efflux which Drobish could allow for depending on the drug given as some drugs have longer delivery times.  While the examiner appreciates the applicant’s note regarding biofilms, there is nothing in the claims that limit the claims to biofilms. The method claims require cleaning of the periurethral space

The arguments for the remaining claims rely on the applicant’s arguments being persuasive which they are not; however, in order to further prosecution Kalb et al. US 5007897 had been added to better cover the continuous delivery via a pump limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 34, 37-38, 41, and 50-52 are rejected under 35 U.S.C. 103 as obvious over Drobish et al. US 4623329 (hereafter referred to as Drobish) in view of Kalb et al. US 5007879 (hereafter referred to as Kalb).

With regards to claims 34 and 38, Drobish a urinary catheter system comprising (abstract): 
-an elongate catheter body (2, Figure 1) , the elongate catheter body comprising an instillation lumen disposed within and extending through said catheter body (11 and 12 in Figure 1, and Col. 5 lines 40-58 which discloses the lumen’s connection to the catheter body and its ability to receive fluid), the instillation lumen having a first end and second end, wherein the first end comprises an inlet port (12, Figure 1 and Col. 5 lines 40-58 which explains 12 is a port); 
-a sleeve portion (10, Figure 1) constructed substantially out of a semipermeable membrane, wherein the sleeve portion is disposed on an outer surface of the catheter body and is in fluid communication with the second end of the instillation lumen (Col. 1 lines 40-58 which discloses a sleeve and it’s arrangement on the catheter body and connection to the installation lumen; and Col. 6 lines 2-8 discloses the material for the sleeve is permeable to allow fluid to pass through);
-an inflation lumen (9, figure 2) that extends a length of the catheter body through a tube  (2, figure  2 the lumen extends through a tube) and communicates with a tube section (or balloon 6, figure 1) disposed in the catheter body, said tube section being configured to receive an inflation fluid (Col 5 lines 18-39), wherein the inflation fluid passes through the inflation lumen and into the tube section in the catheter body such that the tube section is inflated (Col 5 lines 18-39);
-a pump in fluid communication with the inlet port of the instillation lumen (Col. 5 lines 50-58 disclose a syringe is used to delivery fluid, regarding the term pump applicant allows for a manual or automated pump (such as an IV pump) and the common definition of pump is “a mechanical device using suction or pressure to raise or move liquids” which is met by a syringe); 
-wherein the pump is operable to move a fluid through the instillation lumen to the sleeve portion Col. 5 lines 50-58 disclose a syringe is used to delivery fluid); and 
-wherein the sleeve portion is operable to efflux said fluid through the semipermeable membrane in a circumferential delivery to irrigate at least the catheter body. (Col. 4 lines 50-58 disclose a syringe is used to delivery fluid and Col 5 line 40-49 disclose the sleeve’s circumference nature thereby resulting in a circumferential delivery) per claims 34 and 38.

Additionally, claim 38 requires a drainage lumen (7, Figure 1) extending through the catheter body, wherein the drainage lumen communicates with the drainage opening (4 and 5, Figure 1) and is operable to discharge fluid via the proximal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder);

Drobish does not explicitly teach the device is operable for continuous delivery; however, Drobish teaches the device is able to provide fluid delivery and has all of the claimed structures. Therefore, Drobish’s catheter should be able to operate as claimed in continuous delivery method dependent on the supply of fluid. Applicant does not define the term continuous the therefore continuous delivery could be over a few seconds or as long as the catheter remains indwelling (i.e. time from the catheter’s insertion to removal). 

Kalb teaches a catheter which can delivers fluids to the bladder (abstract) thereby being in the same field of endeavor as Drobish. The fluid / drugs can be delivered at a controlled rate using a continuous delivery pump (Col 4. line 65- Col 5 line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a delivery pump as taught by Kalb in order to automate the drug delivery process.

With regards to claims 37 and 41, Dorbish discloses that the pump is a pump tension device (Col. 5 lines 50-58 which discloses a syringe delivery method; regarding the term pump applicant allows for a manual or automated pump (such as an IV pump) and the common definition of pump is “a mechanical device using suction or pressure to raise or move liquids” which is met by a syringe).  

With regards to claim 50 and 52, Dorbish discloses method for cleaning the periurethral space while using a urinary catheter to drain the bladder (Col.3 lines 30-47 which disclose cleaning of the periurethral space), said method comprising:
 	Providing a urinary catheter system comprising:
-an elongate catheter body (2, Figure 1) , the elongate catheter body comprising an instillation lumen disposed within and extending through said catheter body (11 and 12 in Figure 1, and Col. 5 lines 40-58 which discloses the lumen’s connection to the catheter body and its ability to receive fluid), the instillation lumen having a first end and second end, wherein the first end comprises an inlet port (12, Figure 1 and Col. 5 lines 40-58 which explains 12 is a port); 
-a sleeve portion (10, Figure 1) constructed substantially out of a semipermeable membrane, wherein the sleeve portion is disposed on an outer surface of the catheter body and is in fluid communication with the second end of the instillation lumen (Col. 1 lines 40-58 which discloses a sleeve and it’s arrangement on the catheter body and connection to the installation lumen; and Col. 6 lines 2-8 discloses the material for the sleeve is permeable to allow fluid to pass through);
-an inflation lumen (9, figure 2) that extends a length of the catheter body through a tube  (2, figure  2 the lumen extends through a tube) and communicates with a tube section (or balloon 6, figure 1) disposed in the catheter body, said tube section being configured to receive an inflation fluid (Col 5 lines 18-39), wherein the inflation fluid passes through the inflation lumen and into the tube section in the catheter body such that the tube section is inflated (Col 5 lines 18-39);
-a pump in fluid communication with the inlet port of the instillation lumen (Col. 5 lines 50-58 disclose a syringe is used to delivery fluid); 
-wherein the pump is operable to move a fluid through the instillation lumen to the sleeve portion Col. 4 lines 50-58 disclose a syringe is used to delivery fluid); and 
-wherein the sleeve portion is operable to efflux said fluid through the semipermeable membrane in a circumferential delivery to continuously irrigate at least the catheter body. (Col. 4 lines 50-58 disclose a syringe is used to delivery fluid and Col 5 line 40-49 disclose the sleeve’s circumference nature thereby resulting in a circumferential delivery); and 
-pumping a fluid continuously through the instillation lumen to the sleeve portion; and continuously effluxing fluid through the semipermeable membrane of the sleeve portion (Col. 5 lines 50-58 disclose a syringe is used to delivery fluid).  

Drobish does not explicitly teach the device is operable for continuous delivery; however, Drobish teaches the device is able to provide fluid delivery and has all of the claimed structures. Therefore, Drobish’s catheter should be able to operate as claimed in continuous delivery method dependent on the supply of fluid. Applicant does not define the term continuous the therefore continuous delivery could be over a few seconds or as long as the catheter remains indwelling (i.e. time from the catheter’s insertion to removal). 

Kalb teaches a catheter which can delivers fluids to the bladder (abstract) thereby being in the same field of endeavor as Drobish. The fluid / drugs can be delivered at a controlled rate using a continuous delivery pump (Col 4. line 65- Col 5 line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a delivery pump as taught by Kalb in order to automate the drug delivery process.
Dorbish additionally does not explicitly teach the steps of inserting the sleeve portion of the catheter body into the urethra of the patient per claim 50 and inserting the drainage opening of the drainage lumen into the patient's bladder, per claim 52.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have inserted the catheter into the urethra and further into the bladder of the patient when in use in order for the catheter to function as intended and collect urine. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

With regards to claim 51, Dorbish discloses a drainage lumen (7, Figure 1) extending through the catheter body, wherein the drainage lumen communicates with the drainage opening (4 and 5, Figure 1) and is operable to discharge fluid via the proximal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder).

Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Drobish et al. US 4623329 (hereafter referred to as Drobish) in view of Kalb et al. US 5007879 (hereafter referred to as Kalb) and in further view of Kumar et al. US 2007/0021713 A1 (hereafter referred to as Kumar).
With regards to claims 35 and 39, Dorbish and Kalb fail to disclose a pressure and flow regulating valve attached to the instillation lumen, wherein the pressure and flow regulating valve is operable to control the flowrate of the fluid at specific pressures.
While Dorbish discloses in Col. 4 lines 15-30 and Col 5 lines 28-32 a one way valve which regulates the flow to unidirectional and maintains a pressure by preventing backflow, the regulating valve of the fluid at specific pressures is not addressed.
Kumar teaches a catheter for continuous installation of fluid thereby being in the same field of endeavor as Dorbish since the Dorish’s catheter may also instill fluid over a continuous period (the term continuous is further defined by an amount of time thereby allowing the time period ranging from a few second to device life span).  Kumar teaches catheter with continuous installation use a pressure and flow regulating valve to provide enhanced patient safety ([0024]). 
	It would have been obvious to one of ordinary skill of the art before the effective filling date to have added a pressure and flow regulating valve to the device of Dorbish in order to provide enhanced patient safety as taught by Kumar.

Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Drobish et al. US 4623329 (hereafter referred to as Drobish) in view of Kalb et al. US 5007879 (hereafter referred to as Kalb) and in futher view of Burnett et al. US 2018/0177458 A1 (hereafter referred to as Burnett).

With regards to claims 36 and 40, Dorbish and Kalb fails to disclose that the pump is an intravenous (IV) pump.  
 	Burnett teaches a urine catheter system (abstract) thereby being in the same field of endeavor as Dorbish. Burnette teaches fluid can be pumped using a delivery device controller or an IV pump [0014].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the manual pump of Dorbish (a syringe) to an automatic pump such as an IV pump as taught by Burnett in order to automate the process and reduce manual labor and possible delivery errors by delivering the drug at an improper rate. Additionally, providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Claims 43, 47, 49, 54, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Drobish et al. US 4623329 (hereafter referred to as Drobish) in view of Kalb et al. US 5007879 (hereafter referred to as Kalb) and in further view of Subramanian US 2017/0035997A1.
With regards to claim 43, Drobish a urinary catheter system comprising (abstract): 
-an elongate catheter body (2, Figure 1) , the elongate catheter body comprising a first instillation lumen disposed within and extending through said catheter body (11 and 12 in Figure 1, and Col. 5 lines 40-58 which discloses the lumen’s connection to the catheter body and its ability to receive fluid), the instillation lumen having a first end and second end, wherein the first end comprises an inlet port (12, Figure 1 and Col. 5 lines 40-58 which explains 12 is a port); 
-a first sleeve portion (10, Figure 1) constructed substantially out of a semipermeable membrane, wherein the sleeve portion is disposed on an outer surface of the catheter body and is in fluid communication with the second end of the instillation lumen (Col. 1 lines 40-58 which discloses a sleeve and it’s arrangement on the catheter body and connection to the installation lumen; and Col. 6 lines 2-8 discloses the material for the sleeve is permeable to allow fluid to pass through)
-a first pump in fluid communication with the inlet port of the instillation lumen (Col. 5 lines 50-58 disclose a syringe is used to delivery fluid); 
-an inflation lumen (9, figure 2) that extends a length of the catheter body through a tube  (2, figure  2 the lumen extends through a tube) and communicates with a tube section (or balloon 6, figure 1) disposed in the catheter body, said tube section being configured to receive an inflation fluid (Col 5 lines 18-39), wherein the inflation fluid passes through the inflation lumen and into the tube section in the catheter body such that the tube section is inflated (Col 5 lines 18-39);
-wherein the pump is operable to move a fluid through the instillation lumen to the sleeve portion Col. 5 lines 50-58 disclose a syringe is used to delivery fluid); and 

-wherein the sleeve portion is operable to efflux said fluid through the semipermeable membrane in a circumferential delivery to continuously irrigate at least the catheter body. (Col. 5 lines 50-58 disclose a syringe is used to delivery fluid and Col 5 line 40-49 disclose the sleeve’s circumference nature thereby resulting in a circumferential delivery).
Drobish does not explicitly teach the device is operable for continuous delivery; however, Drobish teaches the device is able to provide fluid delivery and has all of the claimed structures. Therefore, Drobish’s catheter should be able to operate as claimed in continuous delivery method dependent on the supply of fluid. Applicant does not define the term continuous the therefore continuous delivery could be over a few seconds or as long as the catheter remains indwelling (i.e. time from the catheter’s insertion to removal). 

Kalb teaches a catheter which can delivers fluids to the bladder (abstract) thereby being in the same field of endeavor as Drobish. The fluid / drugs can be delivered at a controlled rate using a continuous delivery pump (Col 4. line 65- Col 5 line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a delivery pump as taught by Kalb in order to automate the drug delivery process.

Dorbish and Kalb fail to disclose: a second instillation lumen disposed within and extending through the catheter body, the second instillation lumen having a first end and second end, wherein the first end comprises an inlet port; a second sleeve portion constructed substantially out of a semipermeable membrane, wherein the sleeve portion is disposed on an outer surface of the catheter and is in fluid communication with the second end of the second instillation lumen; a second pump in fluid communication with the inlet port of the second instillation lumen; wherein the first sleeve portion is closer to the proximal end of the elongate catheter body than the second sleeve portion; wherein the first pump is operable to continuously move a first fluid through the first instillation lumen to the first sleeve portion; wherein the first sleeve portion is operable to continuously efflux the first fluid through the semipermeable membrane in a circumferential delivery to continuously irrigate at least the catheter body; wherein the second pump is operable to continuously move a second fluid through the second instillation lumen to the second sleeve portion; and US 16/482,3744ETF0794USwherein the second sleeve portion is operable to continuously efflux the second fluid through the semipermeable membrane in a circumferential delivery to continuously irrigate at least the catheter body.

Subramanian teaches the double balloon catheter maybe used for urine drainage and for the delivery of different drugs to different areas (Subramanian [0035] and [0008]) thereby being in the same field of endeavor as Dorbish. Subramanian teaches a first installation lumen (104a, for example) which extends through the catheter body (100) terminates in a first sleeve portion (or balloon 307a) for the delivery of fluids (the fluids maybe delivered by a pump as taught in [0033]) ([0025] and figure 1A which shows a multi lumen and multi balloon catheter and describes the relations among the lumen and balloonsfor fluid delivery). Subramanian teaches the use of a second installation lumen (104a, for example) which extends through the catheter body (100) terminates in a second sleeve portion (or balloon 307a) for the delivery of fluids (the fluids maybe delivered by a pump as taught in [0033]) ([0042] and figure 1A which shows a multi lumen and multi balloon catheter and describes the relations among the lumen and balloons for fluid delivery). [0049] discloses how the “balloons” act as sleeve with the outer balloon allowing for treatment fluids while the inner balloon provides inflation and retention means. [0059-0060] discloses up to 5 different treatment lumens to carry out a plurality of different treatments within a single catheter. 

It would have been obvious on one of ordinary skill in the art before the effective filing date to have duplicated the parts of Dorbish in order to deliver different drugs in different regions as taught by Subramanian. Additionally, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04, VI. B).  

With regards to claim 47, Dorbish discloses that the pump is a pump tension device (Col. 5 lines 50-58 which discloses a syringe delivery method; regarding the term pump applicant allows for a manual or automated pump (such as an IV pump) and the common definition of pump is “a mechanical device using suction or pressure to raise or move liquids” which is met by a syringe).  

With regards to claim 49, Dorbish discloses a drainage lumen (7, Figure 1) extending through the catheter body, wherein the drainage lumen communicates with the drainage opening (4 and 5, Figure 1) and is operable to discharge fluid via the proximal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder).

With regards to claim 54, Drobish and Subramanian teach the urinary catheter system of claim 43 as disclosed above.
Dorbish discloses a three way system that has an instillation lumen (11 and 12 in Figure 1, and Col. 5 lines 40-58 which discloses the instillation lumen’s connection to the catheter body and its ability to receive fluid), inflation lumen (Col 5 lines 18-39), wherein the inflation fluid passes through the inflation lumen and into the tube section in the catheter body such that the tube section is inflated (Col 5 lines 18-39), and drainage lumen (7, Figure 1). Dorbish discloses wherein the US 16/482,3746ETF0794USdrainage lumen is disposed within and extends through the catheter body, communicates with a drainage opening, and is operable to discharge fluid via the proximal end of the catheter body, wherein the drainage opening is disposed adjacent the distal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder).
Dorbish fails to teach a four-way system since Dorbish is missing the second installation tube which is remedied as discussed above in claim 43 with Subramanian. 

With regards to claim 57, Drobish, Kalb, and Subramanian teach the urinary catheter system of claim 43 as disclosed above.
Dorbish discloses an interior of the elongate catheter body is defined by a multi-tube configuration (see figure 2), the multi-tube configuration includes at least a first tube in fluid communication with the first instillation lumen (9, figure 2) and a “third” tube in fluid communication with a drainage lumen 7, figure 1/ largest central space in cross-sectional view in figure 2 that is not labeled), the drainage lumen being disposed within and extending through the catheter body that communicates with a drainage opening at the distal end of the catheter body, the drainage lumen being operable to discharge fluid from inside a patient's body via the proximal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder).
Dorbish is missing the second installation tube with second lumen which is remedied as discussed above in claim 43 with Subramanian.  

With regards to claim 58, Drobish, Kalb, and Subramanian teach the urinary catheter system of claim 57 as disclosed above.
Dorbish discloses an interior of the elongate catheter body is defined by a multi-tube configuration (see figure 2), the multi-tube configuration includes at least a first tube in fluid communication with the first instillation lumen (9, figure 2) and a “third” tube in fluid communication with a drainage lumen 7, figure 1/ largest central space in cross-sectional view in figure 2 that is not labeled), the drainage lumen being disposed within and extending through the catheter body that communicates with a drainage opening at the distal end of the catheter body, the drainage lumen being operable to discharge fluid from inside a patient's body via the proximal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder).
Dorbish is missing the second installation tube with second lumen which is remedied as discussed above in claim 43/57 with Subramanian.  

With regards to claim 59, Drobish discloses the urinary catheter system of claim 50 as disclosed above.
Dorbish discloses a three way system that has an instillation lumen (11 and 12 in Figure 1, and Col. 5 lines 40-58 which discloses the instillation lumen’s connection to the catheter body and its ability to receive fluid), inflation lumen (Col 5 lines 18-39), wherein the inflation fluid passes through the inflation lumen and into the tube section in the catheter body such that the tube section is inflated (Col 5 lines 18-39), and drainage lumen (7, Figure 1). Dorbish discloses wherein the US 16/482,3746ETF0794USdrainage lumen is disposed within and extends through the catheter body, communicates with a drainage opening, and is operable to discharge fluid via the proximal end of the catheter body, wherein the drainage opening is disposed adjacent the distal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder).
Dorbish fails to teach a four-way system since Dorbish is missing the second installation tube. 
Subramanian teaches the double balloon catheter maybe used for urine drainage and for the delivery of different drugs to different areas (Subramanian [0035] and [0008]) thereby being in the same field of endeavor as Dorbish. Subramanian teaches a first installation lumen (104a, for example) which extends through the catheter body (100) terminates in a first sleeve portion (or balloon 307a) for the delivery of fluids (the fluids maybe delivered by a pump as taught in [0033]) ([0025] and figure 1A which shows a multi lumen and multi balloon catheter and describes the relations among the lumen and balloonsfor fluid delivery). Subramanian teaches the use of a second installation lumen (104a, for example) which extends through the catheter body (100) terminates in a second sleeve portion (or balloon 307a) for the delivery of fluids (the fluids maybe delivered by a pump as taught in [0033]) ([0042] and figure 1A which shows a multi lumen and multi balloon catheter and describes the relations among the lumen and balloons for fluid delivery). [0049] discloses how the “balloons” act as sleeve with the outer balloon allowing for treatment fluids while the inner balloon provides inflation and retention means. [0059-0060] discloses up to 5 different treatment lumens to carry out a plurality of different treatments within a single catheter. 
It would have been obvious on one of ordinary skill in the art before the effective filing date to have duplicated the parts of Dorbish in order to deliver different drugs in different regions as taught by Subramanian. Additionally, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04, VI. B).  
Dorbish and Subramanian fail to teach a method of using the catheter. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have inserted the catheter into the urethra and further into the bladder of the patient when in use in order for the catheter to function as intended and collect urine. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

With regards to claim 60, Dorbish discloses an interior of the elongate catheter body is defined by a multi-tube configuration (see figure 2), the multi-tube configuration includes at least a first tube in fluid communication with the first instillation lumen (9, figure 2) and a “third” tube in fluid communication with a drainage lumen 7, figure 1/ largest central space in cross-sectional view in figure 2 that is not labeled), the drainage lumen being disposed within and extending through the catheter body that communicates with a drainage opening at the distal end of the catheter body, the drainage lumen being operable to discharge fluid from inside a patient's body via the proximal end of the catheter body (Col. 5 lines 5-25 which discloses the catheter has an drainage opening and that the drainage lumen allow for the fluid to drain or empty the bladder).
Dorbish is missing the second installation tube with second lumen.
Subramanian teaches the double balloon catheter maybe used for urine drainage and for the delivery of different drugs to different areas (Subramanian [0035] and [0008]) thereby being in the same field of endeavor as Dorbish. Subramanian teaches a first installation lumen (104a, for example) which extends through the catheter body (100) terminates in a first sleeve portion (or balloon 307a) for the delivery of fluids (the fluids maybe delivered by a pump as taught in [0033]) ([0025] and figure 1A which shows a multi lumen and multi balloon catheter and describes the relations among the lumen and balloonsfor fluid delivery). Subramanian teaches the use of a second installation lumen (104a, for example) which extends through the catheter body (100) terminates in a second sleeve portion (or balloon 307a) for the delivery of fluids (the fluids maybe delivered by a pump as taught in [0033]) ([0042] and figure 1A which shows a multi lumen and multi balloon catheter and describes the relations among the lumen and balloons for fluid delivery). [0049] discloses how the “balloons” act as sleeve with the outer balloon allowing for treatment fluids while the inner balloon provides inflation and retention means. [0059-0060] discloses up to 5 different treatment lumens to carry out a plurality of different treatments within a single catheter. 
It would have been obvious on one of ordinary skill in the art before the effective filing date to have duplicated the parts of Dorbish in order to deliver different drugs in different regions as taught by Subramanian. Additionally, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04, VI. B).  
Dorbish and Subramanian fail to teach a method of using the catheter. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have inserted the catheter into the urethra and further into the bladder of the patient when in use in order for the catheter to function as intended and collect urine. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Claim 44-45 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Drobish et al. US 4623329 (hereafter referred to as Drobish) in view of Kalb et al. US 5007879 (hereafter referred to as Kalb) and Subramanian US 2017/0035997 A1, and in further view Kumar et al. US 2007/0021713 A1 (hereafter referred to as Kumar).
With regards to claims 44, Dorbish fails to disclose a pressure and flow regulating valve attached to the instillation lumen, wherein the pressure and flow regulating valve is operable to control the flowrate of the fluid at specific pressures.

With regards to claim 45, Dorbish fails to disclose a second pressure and flow regulating valve attached to the instillation lumen, wherein the pressure and flow regulating valve is operable to control the flowrate of the fluid at specific pressures.

With regards to claim 55, Dorbish discloses the pump that operates at a continuous rate to move the fluid through at least one of the first and second instillation lumens and out of the semipermeable membrane in the circumferential delivery to continuously irrigate at least the catheter body (Col. 4 lines 50-58 disclose a syringe, which can be considered a manual pump, is used to delivery fluid and Col 5 line 40-49 disclose the sleeve’s circumference nature thereby resulting in a circumferential delivery).
Dorbish fails to disclose further comprising a pressure and flow regulating valve attached to at least one of the first and second instillation lumens, wherein the pressure and flow regulating valve is operable to control the flowrate of the fluid within at least one of the first and second instillation lumens at specific pressures. the pump that operates at a continuous rate to move the fluid through at least one of the first and second instillation lumens and out of the semipermeable membrane in the circumferential delivery to continuously irrigate at least the catheter body.

With regards to claims 44-45 and 55:
While Dorbish discloses in Col. 4 lines 15-30 and Col 5 lines 28-32 a one way valve which regulates the flow to unidirectional and maintains a pressure by preventing backflow, the regulating valve of the fluid at specific pressures is not addressed.
Kumar teaches a catheter for continuous installation of fluid thereby being in the same field of endeavor as Dorbish since the Dorish’s catheter may also instill fluid over a continuous period (the term continuous is further defined by an amount of time thereby allowing the time period ranging from a few second to device life span).  Kumar teaches catheter with continuous installation use a pressure and flow regulating valve to provide enhanced patient safety ([0024]). 
	It would have been obvious to one of ordinary skill of the art before the effective filling date to have added a pressure and flow regulating valve to one or more of the installation lines of the device of Dorbish in order to provide enhanced patient safety as taught by Kumar.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Drobish et al. US 4623329 (hereafter referred to as Drobish) in view of Kalb et al. US 5007879 (hereafter referred to as Kalb) and Subramanian US 2017/0035997 A1 and in further view of Burnett et al. US 2018/0177458 A1 (hereafter referred to as Brunett).

With regards to claim 46, Dorbish, Kalb, and Subramanian fail to disclose that the pump is an intravenous (IV) pump.  
 	Burnett teaches a urine catheter system (abstract) thereby being in the same field of endeavor as Dorbish. Burnette teaches fluid can be pumped using a delivery device controller or an IV pump [0014].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the manual pump of Dorbish (a syringe) to an automatic pump such as an IV pump as taught by Burnett in order to automate the process and reduce manual labor and possible delivery errors by delivering the drug at an improper rate. Additionally, providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Drobish et al. US 4623329 (hereafter referred to as Drobish) in view of Kalb et al. US 5007879 (hereafter referred to as Kalb) and Subramanian US 2017/0035997 A1, and Kumar et al. US 2007/0021713 A1 (hereafter referred to as Kumar), and in further view of Herweck et al. US 6955661 B1 (hereafter referred to as Herweck).
With regard to claim 56, Drobish, Kalb, Subramanian, and Kumar, fail to teach the flowrate is predetermined based on an agent instilled into the catheter and effluxed from the semipermeable membrane to continuously irrigate the periurethral space and wash the bladder space.
Herweck teaches a catheter used to deliver a therapeutic compound (Col. 1 lines 54-67) thereby being in the same field of endeavor as Dorbish, Subramanian, and Kumar. Herweck teaches the fluid rate delivered by the catheter depends on the location and targeted area and the therapeutic agent. These factors matter because an improper flow rate might result in the medication reaching unintended sites, causing tissue damage, or not allowing the therapeutic agent to remain in place (Col. 1 lines 24-51, additionally Col 4 line 1-20 discloses a variety of different agents that can be used with the device, these agents have different therapeutic dosages and consequently different volumetric rates).
It would have been obvious to one of ordinary skill at the time of the effective filling date to have based the flowrate of an agent based on the particular agent being instilled as taught by Herwerk in order to protect the surrounding tissue and prevent damage.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781